FILED
                            NOT FOR PUBLICATION                               AUG 27 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-15528

              Plaintiff - Appellee,               D.C. No. 2:09-cv-00086-KJD-
                                                  GWF
MICHAEL SIMARD,

              Claimant - Appellant,               MEMORANDUM *

  v.

$999,830.00 IN UNITED STATES
CURRENCY,

              Defendant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                       Argued and Submitted August 9, 2012
                               Pasadena, California

Before: REINHARDT, SILVERMAN, and WARDLAW, Circuit Judges.

       Michael Simard appeals the district court’s order striking his claim to

$999,830 in this civil forfeiture proceeding and the district court’s denial of his


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
motion for reconsideration of that order. The district court concluded that Simard

lacked Article III standing, struck his claim and entered judgment in favor of the

government. The district court also denied his motion for reconsideration. We

have jurisdiction under 28 U.S.C. § 1291, and we reverse.

      The district court erred in granting the motion to strike by applying the

standard of proof for a claimant asserting a possessory, rather than an ownership,

interest in property. In a civil forfeiture proceeding, “[a]t the motion to dismiss

stage, a claimant’s unequivocal assertion of an ownership interest in the property is

sufficient by itself to establish standing.” United States v. $133,420.00 in U.S.

Currency, 672 F.3d 629, 638 (9th Cir. 2012). A claimant asserting a mere

possessory interest must do more, and explain their possession of the property. Id.

Simard introduced a sworn declaration in support of his claim “asserting a legal

right and ownership interest in the monies seized from me.” This unequivocal

assertion of ownership establishes Article III standing at this stage of proceedings.

      The disclaimer form and statements allegedly made by Simard during the

traffic stop, and relied upon by the district court, may be relevant evidence at such

time as a motion for summary judgment is filed. See $133,420.00, 672 F.3d at

638-39. However, that evidence is not properly weighed against Simard’s




                                           2
unequivocal assertion of ownership for determining the existence of Article III

standing at this preliminary stage of the proceedings.

      Because we hold that the district court erred in striking his claim, Simard’s

appeal of his motion for reconsideration of that determination is moot.

      REVERSED AND REMANDED.




                                          3